DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

                            ELIAS KAZAN,
                       Appellant/Cross-Appellee,

                                   v.

                         RANIA HACHACHE,
                       Appellee/Cross-Appellant.

                            No. 4D19-3548

                         [September 15, 2021]

   Appeal and cross-appeal from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Rosemarie Scher, Judge; L.T. Case
No. 502016DR006769XXXXNB.

  Christopher R. Jette of Eisenberg & Fouts, P.A., West Palm Beach, for
appellant/cross-appellee.

  Stuart R. Manoff of Manoff Mediation, LLC, Palm Beach Gardens, for
appellee/cross-appellant.

PER CURIAM.

    This is a timely appeal and cross appeal from a final judgment
dissolving the parties’ marriage, distributing their marital assets and
liabilities, awarding alimony to the former wife, and establishing the
parties’ timesharing arrangement with their two minor children, including
the amount of child support to be paid to the former wife by the former
husband. We affirm as to all issues raised on appeal and cross-appeal,
except as to an error in the child support award.

   The trial court adopted child support worksheets that calculated the
former husband’s child support obligations. However, these worksheets
calculated the child support award based on the former wife having 205
overnights per year with the parties’ minor children and the former
husband having 160 overnights per year with them, when instead the
award should have been based on the former wife having 201 overnights
and the former husband having 164 overnights. The former wife confesses
that the trial court applied the incorrect number of overnights in
calculating the child support award for all relevant post-judgment time
periods. Thus, the child support award for all time periods must be
recalculated based on the correct number of overnights the parties will
enjoy with the minor children per year.

   Accordingly, we affirm on all issues, except as to the child support
award in the final judgment. On remand, the trial court shall recalculate
the child support award for all relevant time periods based on the former
wife having 201 overnights per year with the minor children and the former
husband having 164 overnights per year with them.

   Affirmed in part, reversed in part, and remanded with instructions.

FORST, KLINGENSMITH and ARTAU, JJ., concur.

                           *         *        *

    Not final until disposition of timely filed motion for rehearing.




                                    2